DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
As also noted in a few of the co-pending applications, this application discloses and claims subject matter only disclosed in prior application no 16/989,408 (‘488), filed 23 December 2020, now patent no. 11,083,944 (‘944). Accordingly, since there is no support in 13/529,917 (‘917) and partial support in 14/688,354 (‘354) for the presently claimed subject matter, then it would appear that this application may claim priority back to ‘488 and not (‘917) or (‘354). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-16, 18, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of Duke (US 2012/0322587 A1).
Claim 1 Jenkins discloses a system for providing performance feedback regarding a basketball practice session, said system comprising: 
a ball ejector (300) configured to provide basketball (99) passes to various locations (1000A-1000G) at a basketball playing area (500) for a player to catch and shoot towards a basketball goal; 
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

associated with the ball ejector (10) and configured to accept user input indicating a subset of said various locations at said basketball playing area for said ball ejector to provide said basketball passes for said player to catch and shoot towards said basketball goal for said basketball practice session; 
a detection device (goal score sensor 872; figure 28; column 20, lines 11-16) configured to, for each of said basketball passes of said basketball practice session, ascertain whether a goal was successfully made by said player; and 
at least one processor (control system uses a microcontroller to control the delivery machine;  column 6, lines 39-52) configured to receive data from said detection device (872) and generate graphical output for display comprising indications of said successfully made by said player for said basketball practice (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time) in a spatial layout visually corresponding to said various locations in said subset for said basketball practice session (as shown in figure 1, the ball delivery locations are marked on the court and the interface programs/inputs the desired ball delivery locations on the interface; once the ball(s) have been delivered and the user attempts to make a basket, the detector, detects whether or not the ball was a hit or miss; the collected data is communicated to the control system which in turn displays the data to the end user; column 6, lines 53-67 and column 7, lines 1-16); additionally, Jenkins discloses ((column 4, lines 16-22 which discloses: The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain). (column 8, lines 5-20 which discloses: Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.)  It is the examiner’s position that Jenkins discloses the ability to display collected data with corresponding location where the data was gathered.  Should applicant disagree with the examiner’s position, then the following rejection is presented.
Jenkins discloses the claimed device with the exception of the data being presented in a spatial layout corresponding to the various locations in the subset.  However, as disclosed by Duke (paragraphs 0009, 0051, 0058; figures 13-15) it is known in the art to include spatial layout or representation of the gathered data for a user’s shooting information.  It would have been obvious to one of ordinary skill in the art to have used such a spatial layout or representation of the gathered data given that Duke teaches such is an appropriate manner to communicate and display to the user the gathered data so the user may improve his or her shot accuracy.
Claim 2, Jenkins as modified above shows the said at least one processor configured to cause said indications to be visually depicted, as part of said graphical output, at discrete positions visually corresponding with, on a one-to-one basis, the subset of various locations when said graphical output is displayed (column 4, lines 14-24). 
Claim 3 Jenkins as modified above further shows the indications comprise one or more percentages of said goals successfully made by said player relative to said basketball passes made by the ball ejector for said subset of various locations selected at the user interface (column 8, lines 9-13 – paragraphs 00011, 0042, 0058 of Duke). 
Claim 4 Jenkins as modified above further said at least one processor is sufficient to cause a representation of a basketball three-point line to be displayed as part of said graphical output when said graphical output is displayed at said one or more associated devices, and said one or more percentages are displayed in said spatial layout (paragraphs 0010, 0011, 0041, 0065 of Duke). 
Claim 6 Jenkins alone and as modified above further shows said graphical output comprises a visual matrix, graph, scatter diagram or chart (paragraphs 0065 of Duke).  
 Claim 7 Jenkins alone and as modified above further shows said at least one processor is configured to generate said graphical output following completion of said basketball practice session. (paragraphs 0010, 0012, 0034 of Duke).
Claim 8 Jenkins alone and as modified above further shows  said at least one processor is configured to update said data ejector launches said basketballs to said player and said player shoots said basketballs towards said basketball goal (the system is updated as data is received from the detector).
Claims 9 and 10, Jenkins alone and as modified above further shows said user interface comprises a number of selectable input locations arranged to visually correspond with said various locations, wherein said number of selectable input locations are arranged about a representation of a basketball three-point line (figures 13-15 and paragraphs 0051-0054, 0061 and claims 1 and 2 of Duke; column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference).
Claim 11, Jenkins alone and as modified above further shows said number of selectable input locations are spaced apart from one another along said basketball three-point line. (figures 13-15 and paragraphs 0051-0054, 0061 of Duke; column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference).
Claim 12, Jenkins alone and as modified above further shows each of said selectable input locations are configured to be directly and individually selected by said user (Jenkins column 9, lines 24-42, which shows the interface can be accessed via pushbuttons or menu-driven selections on an alphanumeric display; and input keys shown in figures 13-15 and paragraphs 0051-0054, 0061 of Duke); and
said selectable input locations are provided to correspond with said various locations on a one-to-one basis (paragraphs 0010, 0034, 0061 of Duke  and column 9, lines 24-53 of Jenkins).
Claim 13, Jenkins alone and as modified above further shows each of said selectable input locations comprise physically actuatable buttons (Jenkins column 9, lines 24-42, which shows the interface can be accessed via pushbuttons or menu-driven selections on an alphanumeric display; and figures 13-15 and paragraphs 0051-0054, 0061 and claims 1 and 2 of Duke)
Claim 14 Jenkins alone and as modified above further shows said at least one processor is configured to cause said graphical output to be displayed at said user interface (as noted above, the detector is in communication with the processor; the processor in turn is able to display the gathered data. 
Claim 15 Jenkins alone and as modified above further show said at least one processor is configured to generate said graphical output at a personal electronic device in wired or wireless connection with said at least one processor (both references teach wired and wireless communication). 
Claim 16 Jenkins alone and as modified above further show said output comprises data indicating, for each of said basketball passes in said basketball practice session distance of player from said basketball goal, and entry angle into a hoop of said basketball goal (column 6, lines 53-67 and column 7, lines 1-16).
Claim 18 Jenkins alone and as modified above further show said indications of said graphical output comprises at least one total shooting performance for more than one of said various locations (Jenkins and Duke disclose that the gathered data may be communicated to the user in various forms in order for the end-users to view their shooting ability/performance).
Claim 20 Jenkins shows the detection device is configured for selective attachment to said basketball goal (Jenkins shows the sensor/detector 872 is attached to the basketball goal; figure 28).
Claim 21 Jenkins shows a collection net assembly (100) configured to capture at least some basketballs shot by the player towards the basketball goal and guide said captured basketballs to said ball ejector (10); a frame supporting (base platform 400; column 4, lines 36-47; figures 1 and 2) said ball ejector, said collection net assembly; and one or more wheels (410) attached to said structural assembly. 
Claim 22  Jenkins alone and as modified above further shows that the user interface is configured to accept further user input indicating a number of said basketball passes to be made to each of said various locations in said subset and time delay between each of said basketball passes (this is an inherent step that most user interfaces are capable of achieving). 
Claim 23 Jenkins discloses a system for providing performance feedback regarding a basketball practice session, said system comprising:
a ball ejector (300) configured to provide basketball (99) passes to various locations (1000A-1000G) at a basketball playing area (500) for a player to catch and shoot towards a basketball goal; 
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

comprising a number of selectable input locations arranged visually correspond with said various locations and configured to accept user input at said selectable input locations indicating a subset of said various locations for said basketball practice session (figures 13-15 and paragraphs 0010, 0034 of  Duke; column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference);
a detection device configured to ascertain whether said player succeeds in making a goal for each of said basketball passes; and 
at least one processor (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said detection device (872) and generate graphical output for display at an associated display comprising indications of said goals made by said player for said basketball practice (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time) in a formation visually reflecting where various locations in said subset for said basketball practice session (as shown in figure 1, the ball delivery locations are marked on the court and the interface programs/inputs the desired ball delivery locations on the interface; once the ball(s) have been delivered and the user attempts to make a basket, the detector, detects whether or not the ball was a hit or miss; the collected data is communicated to the control system which in turn displays the data to the end user; column 6, lines 53-67 and column 7, lines 1-16); additionally, Jenkins discloses ((column 4, lines 16-22 which discloses: The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain).  (column 8, lines 5-20 which discloses: Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.)  It is the examiner’s position that Jenkins discloses the ability to display collected data with corresponding location where the data was gathered.  Should applicant disagree with the examiner’s position, then the following rejection is presented.  
Jenkins discloses the claimed device with the exception of the data being generated as a graphical output for display.  However, as disclosed by Duke (paragraphs 0009, 0051, 0058; figures 13-15) it is known in the art to include graphical output for display.  It would have been obvious to one of ordinary skill in the art to have used such a spatial layout or representation of the gathered data given that Duke teaches such is an appropriate manner to communicate and display to the user the gathered data so the user may improve his or her shot accuracy.
Claim 24 Jenkins discloses a system for providing performance feedback regarding a basketball practice session, said system comprising:
a ball ejector (300) configured to provide basketball (99) passes to various locations (1000A-1000G) at a basketball playing area (500) for a player to catch and shoot towards a basketball goal; 
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

comprising a number of selectable input locations arranged visually correspond with said various locations and configured to accept user input at said selectable input locations indicating a subset of said various locations at said basketball playing area for said ball ejector (10) to provide said basketball passes for said player to catch and shoot towards said basketball goal for said basketball practice session (figures 13-15 and paragraphs 0010, 0034 of Duke; column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference);
a detection device (goal score sensor 872; figure 28; column 20, lines 11-16) configured to, for each of said basketball passes of said basketball practice session, ascertain whether said player succeeds in making a goal; and
one or more processor (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said at least one detection device (872) and generate graphical output for graphical visual display at one or more associated electronic devices (the menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill; the time interval between the launch of balls provides at least a first time and a second time) comprising indications  (as shown in figure 1, the ball delivery locations are marked on the court and the interface programs or inputs the desired ball delivery locations on the interface; once the ball(s) have been delivered and the user attempts to make a basket, the detector, detects whether or not the ball was a hit or miss; the collected data is communicated to the control system which in turn displays the data to the end user; column 6, lines 53-67 and column 7, lines 1-16); of said goals successfully made by said player  for said basketball practice session in a formation visually congruous with at least said various locations in said subset (Jenkins discloses ((column 4, lines 16-22 which discloses: The present disclosure may provide players with visual or audio feedback or both.  Furthermore, the video and audio features of the present disclosure may be interactive.  The video and audio record and playback capabilities may be adapted to permit users to evaluate their performance in making basketball shots, provide users with shot or game feedback, or simply entertain).  (column 8, lines 5-20 which discloses: Furthermore, a first base platform 400 may be provided with a display 404 by which means visual information may be communicated to persons utilizing the basketball return machine 10, also seen in more detail in FIG. 17.  As can be imagined, numerous types of information may be relayed by the display 404 including shooting information, numbers of shots taken, next shot position, video images, score, percentage of shots made, and the like.  The display 404 may be illuminated so as to be visible in darkened environment.  Furthermore, the display may 404 also be adapted to provide video playback feedback.  The display 404 may be a simple display, LCD screen, television screen, high-definition display, or flat-screen monitor.  The display 404 could vary in size and configuration relative to the first base platform 400 and other components supported thereby.))  It is the examiner’s position that Jenkins discloses the ability to display collected data with corresponding location where the data was gathered.  Should applicant disagree with the examiner’s position, then the following rejection is presented.
Jenkins discloses the claimed device with the exception of the data being generated as a graphical output for display.  However, as disclosed by Duke (paragraphs 0009, 0051, 0058; figures 13-15) it is known in the art to include graphical output for display.  It would have been obvious to one of ordinary skill in the art to have used such a spatial layout or representation of the gathered data given that Duke teaches such is an appropriate manner to communicate and display to the user the gathered data so the user may improve his or her shot accuracy.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The Terminal Disclaimer received on 20 October 2022 has been accepted.
Response to Arguments
In view of Applicant's arguments, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Contrary to applicant’s assertion, Thurman is prior art but in order to further avoid this back and forth, the Duke reference has been introduced.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
05 December 2022